DETAILED ACTION
1.	This communication is in response to the response after final filed on 2/22/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 21-24, 26-30, 32-36, and 38 (renumbered as 1-15) are allowed.



Reasons for allowance
2.	The prior art does not teach or fairly suggest  suggesting a trending hashtag for a social media post based on image recognition and text analytics of the social media post, by: accessing the social media post including text and a media object from the social media post; performing the text analytics on the text, wherein performing the text analytics comprises extracting one or more entities, relationships, keywords, semantic roles from text associated with the social media post; performing the image recognition on the media object, wherein performing the image recognition comprises identifying one or more contents of the media object; generating a list of one or more suggested hashtags based on the text analytics and the image recognition; comparing the generated list with trending hashtags currently used on social media; determining one or more hashtags from the generated list that are trending hashtags currently used on the social media; suggesting the determined one or more hashtags: and issuing a warning in response to determining no hashtags from the generated list are trending hashtags currently used on the social media.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 27, 2021